Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Aun cuando concurrimos con el resultado al que llega en el presente caso una mayoría de los integrantes del Tribu*1002nal —esto es, que procede la confirmación de la sentencia emitida por el antiguo Tribunal Superior de Puerto Rico, Sala de San Juan— diferimos de uno de los fundamentos en que se apoya la mayoría al así decidir. En específico, discrepamos de la posición a los efectos de que resultan aplicables a los hechos del presente caso las disposiciones del Art. 1208 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3373. Exponemos, de manera breve, nuestra posición al respecto.
H-t
El demandando recurrente Padilla Morales le compró un restaurante al codemandante recurrido Sotomayor Ruiz, al cual le quedó a deber cierta cantidad de dinero. Posteriormente, Padilla Morales le vendió el referido res-taurante al otro codemandante recurrido Hernández Torres, obligándose este último a pagarle parte del precio de venta en varios plazos. Debe enfatizarse el hecho de que el demandado recurrente Padilla Morales no le informó al comprador Hernández Torres de la compraventa efectuada anteriormente con Sotomayor Ruiz y del dinero que a este último él le adeudaba.
Al enterarse Hernández Torres de la referida transac-ción, e inquirir de Padilla Morales sobre la misma, éste le indicó a Hernández Torres que debía pagarle a él lo adeu-dado y, además, debía satisfacer la deuda que él tenía pen-diente con Sotomayor Ruiz. Informado de dicha situación, Hernández Torres se negó a lo pretendido por Padilla Mo-rales, le entregó el negocio a éste, y lo demandó por incum-plimiento de contrato y daños y perjuicios. Dicha demanda fue consolidada con la que, a su vez, presentó Sotomayor Ruiz contra Padilla Morales en cobro de su acreencia, re-lativa la misma a la transacción original.
*1003HH > — I
La mayoría de los integrantes del Tribunal sostiene, al igual que el tribunal de instancia, que resultan aplicables a los hechos del caso las disposiciones del citado artículo 1208 del Código Civil, el cual establece que la “validez y el cumplimiento de los contratos no pueden dejarse al arbi-trio de uno de los contratantes”. En nuestro criterio, dicha disposición estatutaria lo que prohíbe es que una parte “tenga la facultad para decidir si un contrato existe o no, si está obligada o no”, Flores v. Municipio de Caguas, 114 D.P.R. 521, 528 (1983), o que una parte pueda decidir, de manera unilateral, incumplir con las disposiciones de un contrato.
Así, la prohibición del Art. 1208 del Código Civil, supra, es a los efectos de que “ ‘no puede quedar al arbitrio de uno de los contratantes la validez y el cumplimiento de los con-tratos; conceptos ambos que se refieren a la esencia de la obligación, a su sustantividad, a su naturaleza, excluyendo así lo accidental. Lo que proh[í]be el legislador es la esti-pulación por virtud de la cual de la voluntad de un indivi-duo depende la existencia o inexistencia de la obligación, su nacimiento, pero no aquella otra determinación de cómo y hasta cuándo ha de existir, con tal que viva’ ”. (Enfasis en el original suprimido y énfasis suplido.) Arroyo & Valiente v. North British & Merc., 38 D.P.R. 176, 180 (1928), citando a Q. Scaevola, Comentarios al Código Civil, Madrid, Imp. Apalategui, 1904, T. 20, pág. 515.
Por su parte, Manresa ha señalado, respecto al Art. 1252 del Código Civil español, equivalente a nuestro artí-culo 1208, supra, que “ ‘[d]os son, a[su] juicio, los motivos de justicia que fundamentan la terminante prohibición contenida en el artículo de este comentario. Uno, la fuerza del contrato, el otro está en la igualdad esencial de los con-tratantes que impide quede uno sujeto al convenio y el otro libre de él, con lo cual en rigor sólo habría una voluntad expresada, un sujeto sometido y faltaría verdadero consen-timiento’ ”. Albizu v. Royal Bank of Canada, 46 D.P.R. 503, *1004516 (1934), citando a J.M. Manresa, Comentarios al Código Civil Español, Madrid, Imp. Rev. Legislación, 1901, T. VIII, pág. 557.
La situación contemplada por el citado artículo 1208 ciertamente no es la que tenemos ante nos. A nuestro jui-cio, lo que el demandado recurrente Padilla Morales pre-tendía, con sus acciones, era alterar los términos del con-trato otorgado con Hernández Torres, obligando a éste a asumir la deuda que él tenía con Sotomayor Ruiz; asunción de deuda que no formó parte del contrato de compraventa suscrito por Padilla Morales y Hernández Torres.
Ante esta situación resulta aplicable el principio de pacta sunt servanda, que ha sido incorporado a nuestro ordenamiento en el Art. 1210 del Código Civil, 31 L.P.R.A. see. 3375. Este artículo establece que los “contratos se per-feccionan por el mero consentimiento, y desde entonces obligan, no sólo al cumplimiento de lo expresamente pac-tado, sino también a todas las consecuencias que según su naturaleza, sean conformes a la buena fe, al uso y a la ley”. Véase Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991). De igual modo, aplica el Art. 1044 de nuestro Código Civil, 31 L.P.R.A. see. 2994, el cual postula que las “obligaciones que nacen de los contratos tienen fuerza de ley entre las partes contratantes, y deben cumplirse al tenor de los mismos”.
hH I — I
En resumen, y dados los hechos particulares del caso ante nuestra consideración, parece ser obvio que el antes citado Art. 1208 del Código Civil, supra, resulta ser inapli-cable a dichos hechos. Ello, por la sencilla razón de que aquí no está en controversia si el contrato de compraventa, otorgado entre Padilla Morales y Hernández Torres, es o no válido, o si el contrato fue, o no, satisfecho.
Lo que sí está en controversia es si una de las partes involucradas en dicho contrato —Padilla Morales— puede, o no, unilateralmente variar los términos del mismo; resul-*1005tando aplicable a dicha situación, repetimos, las disposicio-nes de los antes mencionados Arts. 1210 y 1044 del Código Civil de Puerto Rico.
Por los fundamentos anteriormente expuestos, es que meramente concurrimos con el resultado al que llega la mayoría en el presente caso.